IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00171-CR
                                No. 10-12-00172-CR
                                No. 10-12-00173-CR
                                No. 10-12-00174-CR
                                No. 10-12-00175-CR

TROY THOELE,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                     From the 272nd District Court
                         Brazos County, Texas
Trial Court Nos. 11-03883-CRF-272, 11-03884-CRF-272, 11-03885-CRF-272,
                11-03886-CRF-272 and 11-03887-CRF-272


                         MEMORANDUM OPINION


      Following open pleas of guilty in five separate cause numbers, appellant, Troy

Daniel Thoele, was convicted of unlawful possession of child pornography, a third-

degree felony. See TEX. PENAL CODE ANN. § 43.26(a) (West Supp. 2012). In each cause

number, the indictment alleged ten counts; therefore, appellant pleaded guilty to fifty
counts of unlawful possession of child pornography. See id. The trial court accepted

appellant’s pleas and found him guilty on all counts. Appellant was sentenced to ten

years’ confinement on forty-eight of the counts with the sentences ordered to run

concurrently. However, appellant received a five-year sentence on count 2 and a ten-

year sentence on count 3 of the indictment in appellate cause number 10-12-00171-CR.

These sentences were ordered to run consecutively with the sentences imposed in the

other forty-eight counts. Appellant appeals in each of the five appellate cause numbers,

and we affirm.

                                        I.     ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), appellant’s court-appointed appellate counsel filed briefs with this Court,

addressing each of the five appellate cause numbers and stating that his review of the

record yielded no grounds of error upon which an appeal can be predicated.

Accompanying counsel’s briefs are motions to withdraw for each appellate cause

number.           Counsel’s briefs constitute a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced in any of the appeals.

See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders

brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent

legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

Thoele v. State                                                                          Page 2
        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has carefully discussed why, under controlling

authority, there are no reversible errors in any of the trial court’s judgments. Counsel

has informed this Court that he has: (1) examined the record and found no arguable

grounds to advance in any of the five appeals; (2) served a copy of the briefs and

counsel’s motions to withdraw on appellant; and (3) informed appellant of his right to

review the record and to file a pro se response in each appellate cause number.1 See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3; see also In re

Schulman, 252 S.W.3d at 409 n.23. On October 22, 2012, appellant filed a pro se response

to counsel’s Anders briefs.

                                       II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire

record, counsel’s briefs, and appellant’s pro se response and have found nothing that

would arguably support an appeal in any of the appellate cause numbers. See Bledsoe v.

State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs,

by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

        1 The Texas Court of Criminal Appeals has held that “‘the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether
the case presents any meritorious issues.’” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).


Thoele v. State                                                                                  Page 3
requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, the judgments of the trial court are affirmed.

                                       III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant in each appellate cause number. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also In re Schulman, 252 S.W.3d at 408 n.17

(citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.—Dallas 1995, no pet.) (“If an

attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion

to withdraw accompanied by a brief showing the appellate court that the appeal is

frivolous.”) (citations omitted)). We grant counsel’s motions to withdraw. Within five

days of the date of this Court’s opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to appellant and to advise him of his right to file a

petition for discretionary review in each appellate cause number.2 See TEX. R. APP. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673

(Tex. Crim. App. 2006).




        2 No substitute counsel will be appointed. Should appellant wish to seek further review of these
cases by the Texas Court of Criminal Appeals, he must either retain an attorney to file petitions for
discretionary review or must file pro se petitions for discretionary review. Any petition for discretionary
review must be filed within thirty days from the date of this opinion or the last timely motion for
rehearing or timely motion for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition and all copies of the petition for discretionary review must be filed with the Clerk of
the Court of Criminal Appeals. See id. at R. 68.3. Any petition for discretionary review should comply
with the requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See id. at R. 68.4; see also In
re Schulman, 252 S.W.3d at 409 n.22.

Thoele v. State                                                                                       Page 4
                                            AL SCOGGINS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 15, 2012
Do not publish
[CR25]




Thoele v. State                                           Page 5